COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Leonardo Quintero, Jr. v. Houston Methodist Hospital f/k/a The
                          Methodist Hospital, Patricia Chevez-Barrios, M.D., Mary Schwartz.
                          M.D., and TMH Physician Organization

Appellate case number:    01-14-00448-CV

Trial court case number: 2013-43058

Trial court:              165th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Jennings, Higley, and Huddle

Date: April 16, 2015